Case 6:20-cv-01531-CEM-DCI Document 1 Filed 08/24/20 Page 1 of 5 PagelD 1

IN THE UNITED STATES DISTRICT COURT
IN THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

PLUMBERS & PIPEFITTERS LOCAL )
UNION NO. 803 HEALTH & WELFARE )
FUND; PLUMBERS & PIPEFITTERS
LOCAL UNION NO. 803 PENSION
FUND; PLUMBERS AND
PIPEFITTERS LOCAL UNION NO.
803 APPRENTICESHIP FUND AND,
as TRUSTEES FOR THE FUNDS
CARL GREGORY; BRANDON
THOMAS; GARY MONSON, TIM
MILES, PAUL JONES, and STEVE
PATIRY,

—

Plaintiffs,

CASE NO.:

VS.

KEY MECHANICAL, a Florida
Corporation,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Defendant. )
/

 

COMPLAINT
Plumbers and Pipefitters Local Union No. 803 Health and Welfare Fund, Plumbers and
Pipefitters Local Union No. 803 Pension Fund, Plumbers and Pipefitters Local Union No. 803
Apprenticeship Fund, and Carl Gregory, Brandon Thomas, Gary Monson, Tim Miles, Paul Jones
and Steve Patiry, and as Trustees for the Funds (“PLAINTIFFS”), sue Key Mechanical,
(“DEFENDANT”), and allege as follows:

COMMON FACTUAL ALLEGATIONS
1. This action is initiated pursuant to Sections 502 and 515 of the Employee Retirement

Income Security Act of 1974, 29 U.S.C. §§1132 and 1145 (hereinafter referred to as ERISA), and
1
Case 6:20-cv-01531-CEM-DCI Document 1 Filed 08/24/20 Page 2 of 5 PagelD 2

Section 301 of the National Labor Relations Act, 29 U.S.C. §185 (hereinafter referred to as the
ACT). Jurisdiction and venue are conferred upon this Court by 29 U.S.C. §§1132(e) and (f) and 29
U.S.C. §§185(a) and (f).

2. PLAINTIFF, PLUMBERS & PIPEFITTERS LOCAL UNION NO. 803 HEALTH &
WELFARE FUND (hereinafter referred to as "Health & Welfare Fund"), is an employee health &
welfare benefit plan within the meaning of ERISA, 29 U.S.C. §1002(1).

3. PLUMBERS & PIPEFITTERS LOCAL UNION NO. 803 PENSION FUND
(hereinafter referred to as "Pension Fund"), is an employee pension benefit plan within the meaning
of ERISA, 29 U.S.C. §1002(2).

4. The PLUMBERS & PIPEFITTERS LOCAL UNION NO. 803 APPRENTICESHIP
FUND (hereinafter also referred to as "Apprenticeship Fund") is an employee apprenticeship
benefit plan within the meaning of ERISA, 29 U.S.C. §1002(1)(A).

5. The HEALTH & WELFARE FUND, the PENSION FUND and _ the
APPRENTICESHIP FUND (hereinafter collectively referred to as the TRUST FUNDS) are
employee benefit plans within the meaning of ERISA, 29 U.S.C. §1002(3) and are administered in
Orlando, Florida. The TRUST FUNDS were created pursuant to the provisions of §302(c) of the
Labor Management Relations Act, 29 U.S.C. §186(c), and are authorized to sue in their own names
by ERISA, 29 U.S.C. §1132(d)(1).

6. The TRUST FUNDS bring the instant suit, as expressly contemplated by ERISA, to
enforce the terms of the Trust Agreements and ERISA.

7. The TRUST FUNDS, by instituting this claim, have assumed and are suing in a
fiduciary capacity and have standing to file suit in the district courts of the United States by virtue
of 29 U.S.C. §132(e)(1) or by virtue of pendent jurisdiction predicated upon federal question
jurisdiction inherent within Count II and the claims asserted by the individual Trustees herein.

8. PLAINTIFFS, CARL GREGORY, BRANDON THOMAS, GARY MONSON, TIM
MILES, PAUL JONES, and STEVE PATIRY, at all times material hereto were TRUSTEES of the

2
Case 6:20-cv-01531-CEM-DCI Document 1 Filed 08/24/20 Page 3 of 5 PagelD 3

TRUST FUNDS; (hereinafter all are collectively referred to as TRUSTEES). Pursuant to the terms
of the Trust Agreements for the TRUST FUNDS, the TRUSTEES are expressly authorized to
commence and process lawsuits to collect employee fringe benefits due and owing thereunder by
the employer. As TRUSTEES, they are designated by 29 U.S.C. §1002(14) as fiduciaries and, in
accordance with 29 U.S.C. §1132(a)(3) and (e)(1), may bring suit in their fiduciary capacities in the
district courts of the United States to enforce the terms of the plans, as those terms are defined
within 29 U.S.C. §1002.

9. DEFENDANT, The KEY MECHANICAL, at all times material, has been a company
engaged in, licensed to, and/or doing business as a plumbing contractor in and about the Orange
County, Florida area, as KEY MECHANICAL, INC. As such, at all times material,
DEFENDANT was an employer within the meaning of ERISA, 29 U.S.C. §1002(5), and Section
2(2) of the ACT, 29 U.S.C. §152(2), with its principal place of business located at 1267 Winter
Garden Vineland Road, Suite 240, Wnter Garden, Florida, 34787 whose activities affect
commerce within the meaning of ERISA, 29 U.S.C. §§1002(11) and (12), and Sections 2(6) and
(7) of the ACT, 29 U.S.C. §§152(6) and (7).

COUNT I

10. PLAINTIFFS re-allege each allegation set forth in paragraphs one (1) through nine (9)
above, and further allege as follows:

11. DEFENDANT is a party to and is bound by the terms and provisions of one or more
collective bargaining agreements (hereinafter AGREEMENT) entered into with the UNION, which
AGREEMENT was in effect at all times material hereto. Pursuant to that AGREEMENT,
DEFENDANT contracted, inter alia, to tender employee fringe benefit contributions and related
dues and assessments (hereinafter collectively referred to as CONTRIBUTIONS) to PLAINTIFFS
for all hours worked and/or gross wages earned by its covered employees, monthly, for all months
through the date of termination of the Agreement.

8. Since on or about January 1, 2017, through this date. DEFENDANT has failed

3

 
Case 6:20-cv-01531-CEM-DCI Document 1 Filed 08/24/20 Page 4 of 5 PagelD 4

and/or refused to abide by the terms and conditions of the AGREEMENT and, particularly, but not
as limitation, those provisions which require the payment of the CONTRIBUTIONS referred to in
paragraph seven (7), above.

9, PLAINTIFFS repeatedly have attempted, without success, to persuade
DEFENDANT to refrain from its breach of the Agreement and to maintain its obligations on a
current basis and in all respects to honor the terms of the AGREEMENT, but DEFENDANT has
violated and continues to violate its provisions, including, but not limited to, failing to tender the
monthly CONTRIBUTIONS for all months from the date referred to above to the TRUST FUNDS
entitling PLAINTIFFS to all remedies available in the AGREEMENT andU§§502 and 515 of
ERISA, 29 U.S.C. §§1132 and 1145.

10. PLAINTIFFS have reasonably been required to spend sums of money in an effort to
remedy DEFENDANT'S breach of the AGREEMENT and have incurred attorney's fees and legal
costs in such collection process, which fees and costs are recoverable pursuant to the
AGREEMENT and §§502(g), 515 and 3(5) of ERISA, 29 U.S.C. §§1132(g), 1145 and 1002(5).

WHEREFORE, PLAINTIFFS demand entry of judgment in their favor and against
DEFENDANT as follows:

A. That the Court enter an order permitting a qualified certified public accountant to audit
DEFENDANT'S books and records, at the cost of DEFENDANT, to determine the precise amounts
of all such CONTRIBUTIONS that are due and owing;

B. That the Court award damages to PLAINTIFFS in the amounts found due and owing as
a result of DEFENDANT'S breach of the AGREEMENT and the provisions of ERISA, plus
prejudgment contractual interest and statutory penalties accrued thereon totaling up to twenty (20)
percent per year on all such unpaid contributions;

C. That the Court award the costs of this action, including a reasonable attorney's fee, to
PLAINTIFFS; and,

D. That the Court grant such other and further relief as it deems just and proper.

4
Case 6:20-cv-01531-CEM-DCI Document 1 Filed 08/24/20 Page 5 of 5 PagelD 5

RESPECTFULLY SUBMITTED this/_ th day of August, 2020.

 

THOMAS L. JOHNSON, ESQUIRE
Johnson & Caggia Law Group
510 Vondeburg Drive; Suite 303
Brandon, Florida 33606
(813) 654-7272
Florida Bar No.: 997447
E-mail: tom@tjlawpa.com
Attorney for PLAINTIFFS

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the foregoing Complaint has been served by First
Class United States Mail to: Secretary of Labor, 200 Constitutional Avenue, N.W., Washington,
D.C., 20210, Attn: Solicitor of Benefits Security; Secretary of the Treasury, Pennsylvania Avenue
& Madison Place, N.W., Washington, D.C., 20226; and to Key Mechanical, Inc. 1267 Winter
Garden Vineland Road, Suite 240, Winter Garden, Florida, 34787, thisth day of August, 2020.

 

THOMAS L. JOHNSON., ESQUIRE
